 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
      ROBERT TYNSKY,
 7
                                    Petitioner,            Case No. C20-0162-RAJ
 8
             v.
 9                                                         ORDER DISMISSING FEDERAL
      STATE OF WASHINGTON,                                 HABEAS ACTION
10
                                    Respondent.
11
            The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and
12
     Recommendation of Mary Alice Theiler, United States Magistrate Judge, any objections thereto,
13   and the remaining record, hereby finds and ORDERS:
            (1)     The Report and Recommendation is approved and adopted;
14
            (2)     Petitioner’s petition for writ of habeas corpus (Dkt. 3), and this action, are
15
     DISMISSED without prejudice for failure to exhaust state court remedies;
16          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the
     United States District Courts, a certificate of appealability is DENIED; and
17
            (4)     The Clerk is directed to send copies of this Order to petitioner and to the Honorable
18
     Mary Alice Theiler.
19          DATED this 9th day of April, 2020.

20

21
                                                          A
                                                          The Honorable Richard A. Jones
22
                                                          United States District Judge
23

     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 1
